Federal -Befenders- -MEMO -END8R-SE-D
OF NEW YORK, INC.
                                                                                              81Ma:~:~:~~!:~~
                                                                                               White Plains, N.Y. 10601
                                                                                Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                         Susanne Brody
David E. Patton                                                                                          Attome,-in-Charge
  Executive Director                                                                                        White Plains
and Attorney-in-Chief



Via E-mail and ECF

                                                                 May 19, 2021
The Honorable Kenneth M. Karas
United States District Court
Southern District of New Yark
300 Quarropas Street
White Plains, NY 10601


         Re :       U .S. v. William Grogg
                    20 Cr 35 (KMK)


Dear Honorable Karas:
       I am writing to ask that you please adjourn Mr. Grogg's upcoming status conference,
which is currently scheduled for May 20, 2021. Mr. Grogg has continued to have a variety
of health issues and would like additional time to consider the Government's plea offer.
Accordingly, I ask that the conference be adjourned to a date in late June. 1 I have spoken
to AUSA Gianforti, and he does not object to this request.
         Thank you very much for your consideration.
Granted. The conference is adjourned to 61 30 121, at  J~;     00 . Time
is excluded until then , in the interests of justice, to accommodate Mr.
Gregg's health issues. The interests of justice from this exclusiot1:,     f
outweight the public's and Mr. Gregg's interest in a speedy trial. JS~~pect u 11Y,
18 U.S.C. Section 3161 (h)(7)(A) .                              15-.G
So Ordered.
                                                                 Benjamin Gold

~L                                                               Assistant Federal Defender


cc:       AUSA Benjamin Gianforti (by email)
